Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone interview with Mr. Martin Moynihan on July 5, 2022
In the claims:
Claim 1. (amended) A method of increasing yield, harvest index, growth rate, biomass, vigor, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or reducing time to flowering of a plant, comprising transforming a plant with a heterologous nucleic acid sequence encoding a polypeptide comprising an amino acid sequence 95% amino acid sequence identity as set forth in SEQ ID NO: 569, and wherein expression of said polypeptide in said transformed plant results in increase in said said reducing transformed plant as compared to a wild type plant of the same species which is grown under the same growth conditions.
Claim 2. (amended) The method of claim 1, wherein said polypeptide comprises the amino acid sequence as set forth in SEQ ID NO: 569.
Claim 3 is cancelled.
Claim 4. (amended) The method of claim 1, wherein said heterologous nucleic acid sequence is selected from the group consisting of SEQ ID NOs: 353, 96and 244
Claim 8. (amended) The method of claim 1, further comprising selecting said plant transformedand expressing said polypeptide for an increased yield, harvest index, growth rate, biomass, vigor, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or for said reduced time to flowering as compared to the wild type plant of the same species which is grown under the same growth conditions.
Claim 11. (amended) A method of producing a plant crop, comprising growing a crop plant transformed with an exogenous polynucleotide comprising a nucleic acid sequence encoding a polypeptide comprising an amino acid sequence having at least 95% amino acid sequence identity as set forth in SEQ ID NO: 569, wherein the transformed crop plant is obtained from plants which have been transformed with said exogenous polynucleotide, expressing said polypeptide and which have been selected for increased yield, increased harvest index, increased growth rate, increased biomass, increased vigor, increased seed yield, increased photosynthetic capacity, increased nitrogen use efficiency, and/or reduced time to flowering as compared to a wild type plant of the same species which is grown under the same growth conditions
Claim 12. (amended) The method of claim 11, wherein said polypeptide comprises the amino acid sequence as set forth in SEQ ID NO: 569.
Claim 13. (amended) The method of claim 11, wherein said exogenous polynucleotide comprises a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 353, 96and 244
Claims  14-22 are cancelled.
Claim 23. (New) The method of claim 1, wherein said polypeptide comprises an amino acid sequence having at least 96% amino acid sequence identity to the amino acid sequence as set forth in SEQ D NO: 569.
Claim 24. (New) The method of claim 11, wherein said polypeptide comprises an amino acid sequence having at least 96% amino acid sequence identity to the amino acid sequence as set forth in SEQ D NO: 569.
Conclusions
2.	Claims 1, 2, 4, 8, 9, 11-13, 23 and 24 are allowed.

/VINOD KUMAR/               Primary Examiner, Art Unit 1663